Name: Commission Implementing Regulation (EU) NoÃ 675/2011 of 13Ã July 2011 fixing the allocation coefficient to be applied to applications for import licences lodged from 1Ã July 2011 to 8Ã July 2011 under subquota III in the context of the tariff quota opened by Regulation (EC) NoÃ 1067/2008 for common wheat of a quality other than high quality
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 14.7.2011 EN Official Journal of the European Union L 184/5 COMMISSION IMPLEMENTING REGULATION (EU) No 675/2011 of 13 July 2011 fixing the allocation coefficient to be applied to applications for import licences lodged from 1 July 2011 to 8 July 2011 under subquota III in the context of the tariff quota opened by Regulation (EC) No 1067/2008 for common wheat of a quality other than high quality THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 1067/2008 (3) opens an overall annual import tariff quota of 2 989 240 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(3) of Regulation (EC) No 1067/2008 divides subquota III (order number 09.4125) into four quarterly subperiods and has fixed the quantity at 594 597 tonnes for subperiod 3, for the period from 1 July to 30 September 2011. (3) Commission Implementing Regulation (EC) No 632/2011 (4) derogates from Article 3(3) of Regulation (EC) No 1067/2008 for 2011 by merging subperiods 3 and 4 of subquota III (order number 09.4125) and fixes the quantity at 1 189 193 tonnes for subperiod 3, which runs from 1 July to 31 December 2011. (4) The notification made under Article 4(3) of Regulation (EC) No 1067/2008 shows that the applications lodged between 1 July 2011 at 13:00 and 8 July 2011 at 13:00 (Brussels time), in accordance with the second subparagraph of Article 4(1) of that Regulation, exceed the quantities available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be fixed. (5) Import licences should no longer be issued under subquota III as referred to in Regulation (EC) No 1067/2008 for the current quota period. (6) In order to ensure sound management of the procedure for issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application in respect of subquota III as referred to in Regulation (EC) No 1067/2008 and lodged between 1 July 2011 at 13:00 and 8 July 2011 at 13:00 (Brussels time) shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 50,926778 %. 2. The issue of licences for quantities applied for from 8 July 2011 at 13:00 (Brussels time) falling within subquota III as referred to in Regulation (EC) No 1067/2008 is hereby suspended for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 290, 31.10.2008, p. 3. (4) OJ L 170, 30.6.2011, p. 18.